 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     DAVID HANSEN
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:20-cr-021 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     DAVID KENNETH HANSEN,                            AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:      May 14, 2020
17                                                    Time:      9:30 a.m.
                                                      Court:     Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney James
23
     Conolly, and Attorney Todd Leras on behalf of Defendant David Hansen, stipulate as follows:
24
            1. This matter is presently set for an initial status conference on March 19, 2020. By
25
               this stipulation, Defendant Hansen moves to continue the status conference to May
26

27             14, 2020.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1        2. This case involves drug trafficking and firearm charges stemming from execution of
 2
             search warrants in Sacramento and Placer Counties. Defendant appeared for
 3
             arraignment on the charges contained in the Indictment on January 24, 2020.
 4
          3. The government has provided defense counsel with initial discovery consisting of
 5

 6           written offense reports and audio recordings. Defense counsel is reviewing these

 7           materials with Mr. Hansen and conducting investigation into potential defenses. The
 8
             defense therefore requests additional time to conduct its discovery review and
 9
             investigation.
10
          4. Given the ongoing defense investigation, Defendant Hansen requests to continue the
11

12           status conference in this matter to May 14, 2020, at 9:30 a.m., and to exclude time

13           between March 19, 2020 and May 14, 2020, inclusive, under Local Code T-4. The
14
             United States does not oppose this request.
15
          5. Attorney Todd Leras represents and believes that failure to grant additional time as
16
             requested would deny Defendant Hansen the reasonable time necessary for effective
17

18           preparation, considering the exercise of due diligence.

19        6. Based on the above-stated facts, Defendant Hansen requests that the Court find that
20
             the ends of justice served by continuing the case as requested outweigh the best
21
             interest of the public and the Defendant in a trial within the time prescribed by the
22
             Speedy Trial Act.
23

24        7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

25           seq., within which trial must commence, the time period of March 19, 2020 to May
26
             14, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
 2
                at Defendant Hansen’s request on the basis that the ends of justice served by taking
 3
                such action outweigh the best interest of the public and the Defendant in a speedy
 4
                trial.
 5

 6          8. Nothing in this stipulation and order shall preclude a finding that other provisions of

 7              the Speedy Trial Act dictate that additional time periods are excludable from the
 8
                period within which a trial must commence.
 9
            Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
10
     Todd Leras via email to sign it on his behalf.
11

12
     DATED: March 17, 2020
13                                                       By      /s/ Todd D. Leras for
                                                                 JAMES CONOLLY
14
                                                                 Assistant United States Attorney
15
     DATED: March 17, 2020
16                                                       By      /s/ Todd D. Leras
                                                                 TODD D. LERAS
17
                                                                 Attorney for Defendant
18                                                               DAVID HANSEN

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for March 19, 2020, is
 4
     vacated. A new status conference is scheduled for May 14, 2020, at 9:30 a.m. The Court further
 5

 6   finds, based on the representations of the parties and Defendant Hansen’s request, that the ends

 7   of justice served by granting the continuance outweigh the best interests of the public and the
 8
     Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from March 19, 2020, up to and
11

12   including May 14, 2020.

13          IT IS SO ORDERED.
14

15
     DATED: March 17, 2020
16                                                         Troy L. Nunley
                                                           United States District Judge
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
